DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Sequence Compliance
This application contains compact disc(s) or text file(s) submitted via EFS-Web, but does not contain an incorporation by reference statement for the compact discs or text files. See 37 CFR 1.77(b)(5) and MPEP § 502.05. Applicant(s) are required to insert in the specification an appropriate incorporation-by-reference statement.


Election/Restrictions
Applicant's election with traverse of group I and the species where AA is valine, y is 0, m is 5 to 20, n is 15 to 151, and x is 4 to 120 in the reply filed on February 9, 2022 is acknowledged.  The traversal is on the grounds that the cited prior art polymer does not meet the instant claim limitations. This is not found persuasive because the claims were amended with the most recent reply making what was depicted as a diblock or triblock copolymer into a definitively diblock copolymer that is still found in the prior art. While Lv et al. (previously cited) no longer meet the limitations of the polymer that 
The applicant additionally argues about emulsion stabilizing ability based upon pH for the instant polymers that they argue was not recognized in the prior art. The common technical feature across the invention groups has nothing to do with emulsion stability. A collection of polymers are the common technical feature. While one of the claimed inventions their ability to stabilize an emulsion is mentioned, in other inventions it is merely a component encapsulating another component. Thus the functionality of the claimed polymers as emulsion stabilizers does not factor into the common technical feature connecting the invention groups that are claimed. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-3, 5, and 7-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a pH from 4 to 6.5”, and the claim also recites “preferably between 5 and 6” which is the narrower statement of the range/limitation. Claim 1 also recites the broad recitation “a linker”, and the claim also recites “preferably an enzyme cleavable peptide sequence” which is the narrower statement of the range/limitation. Claim 1 additionally recites the broad recitation “x is an integer from 17-270”, and the claim also recites “preferably between 17 and 114” which is the narrower statement of the 
Claims not explicitly expounded upon are indefinite because they depend from an indefinite claim and do not add clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mougin et al. (US PGPub No. 2007/0098664) in view of Ulkoski et al., Suzuki et al. (US PGPub No. 2017/0151335), and Helbich Nee Frohne (US PGPub No. 20010009671).
Mougin et al. teach the utility of what they term “rod-coil” copolymers as surface active agents that self-assemble into three dimensional structures in solution that include micelles (see paragraphs 17-18, 29-31, and 215-219). The copolymers are diblock copolymers where the rod is a peptide and the coil is one of a variety of synthetic copolymers (paragraphs 16-28 and 37-39). Amongst the coil polymers that are named and repeatedly exemplified is polyethers of the propylene polyoxide type and ethylene polyoxide type, the latter of which is also known as poly(ethylene glycol) (see paragraphs 161, 163, and 197). The rod block may be made from one of more of a collection of amino acids that include leucine, valine, and glutamic acid (see paragraph 98). An example of an amino acid copolymer employs the two amino acids valine and a glutamic acid derivative (see paragraph 105). Ulkoski et al. teach that the hydrophilic and hydrophobic nature of the rod block can be controlled by the selection of its 
Ulkoski et al. teach that amphiphilic polymer systems self-assemble into structures such as micelles that have utility as delivery vehicles for drugs (see page 2147 second column first full paragraph). They detail a set of such diblock copolymers composed of poly(ethylene glycol) (PEG) as a hydrophilic block and a second block with a random copolymer of leucine and benzyl L-glutamate that is depicted below:

    PNG
    media_image1.png
    78
    308
    media_image1.png
    Greyscale

where 
    PNG
    media_image2.png
    54
    200
    media_image2.png
    Greyscale
  and 
    PNG
    media_image3.png
    50
    224
    media_image3.png
    Greyscale
(see scheme 1). Ulkoski et al. further teach that the leucine containing block drives self-assembly in aqueous systems due its hydrophobicity and the addition of the benzyl L-glutamate monomers adds hydrophilic character and binding abilities when deprotected to glutamic acid (see page 2148 second column first artial paragraph). A particular example of the diblock copolymer is methoxyPEG114-b-p(L-Leu)12-co-(Bz-L-Glu)23) (see table 1 sample 5). This compound meets the limitations of instant formula II where AA is 
	Suzuki et al. teach the inclusion of hydrophobic amino acids as monomers in an amphiphilic block copolymer (see paragraphs 31 and 52-53). Amongst the hydrophobic amino acids that are taught are leucine and valine which differ from one another by a single methyl group along the main trunk of the aliphatic branch (see paragraph 53).
	Helbich Nee Frohne teach cosmetic emulsions for topical application (see abstract). They detail that such a composition preferably has a pH between 4.5 and 6 (see paragraph 23 and claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the rod-coil diblock copolymer of Ulkoski et al. for the emulsion composition of Mougin et al., where valine is substituted for the leucine. The choice of this polymer would have been obvious because Ulkoski et al. teach their polymers to have the micelle forming and self-assembly properties of the PEG-block-polyaminoacid polymers of Mougin et al.  They also detail the characteristics conferred to the polymer based upon the selection of its amino acid monomers while Mougin et al. also point to these choices permitting tuning of the polymer properties. Given that Suzuki et al. teach that both leucine and valine are hydrophobic amino acids as well as their similarity in structure, the exchange of valine for leucine would have been obvious as the simple substitution of one known element for another in order to yield a predictable result. It further would have been obvious to deprotect the glutamic acid groups given that Mougin et al. exemplify this moiety in their polymers and the fact that Ulkoski et al. suggest it for conferring attachment and altered delivery properties 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615